Citation Nr: 1520551	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an effective date earlier than June 22, 2012, for the assignment of a 60 percent disability rating for coronary artery disease (CAD).

2. Entitlement to an effective date earlier than June 22, 2012, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1965 to July 1968

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, wherein the Veteran's initial rating for CAD was increased from 30 percent to 60 percent, effective June 22, 2012, and granted a TDIU, effective June 22, 2012.  

The issue of entitlement to an effective date earlier than June 22, 2012, for a TDIU, to include extra-schedular consideration, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It was not factually ascertainable that the Veteran's CAD warranted a 60 percent disability rating prior to June 22, 2012.


CONCLUSION OF LAW

The criteria for an effective date prior to June 22, 2012, for award of a 60 percent rating for coronary artery disease have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter February 2012, which notified the Veteran of regulations pertinent to the establishment of a disability rating and an effective date.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained, and he was afforded VA examinations in March 2011 and June 2012.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Earlier Effective Date

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  Generally, the effective date of an award will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 38 U.S.C.A. § 5110(a), (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o).  An effective date generally can be no earlier than the "facts found," including the date the disability first manifested and the date the entitlement to benefits was authorized by law and regulation.  DeLisio v. Shinseki, 25 Vet. App. 45, 51-52 (2011).  

In the present case, the Veteran's CAD had been rated at 30 percent from August 31, 2010, to June 22, 2012, and at 60 percent thereafter, pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  The Veteran claims that he is entitled to an earlier effective date for the 60 percent rating.  Specifically, stating in his July 2012 notice of disagreement that he is entitled to an effective date of May 2011 for his 60 percent rating.  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The Veteran's disability is evaluated under DC 7005.   DC 7005 provides rating for arteriosclerotic heart disease, and requires documented CAD.  CAD resulting in workload of greater than 7 METs but not greater than 10 METs with dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication, is required is rated as 10 percent disabling.  CAD resulting in workload of greater than 5 METs but not greater than 7 METs with dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray, is rated as 30 percent disabling.  CAD resulting in more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated as 60 percent disabling.  CAD resulting in chronic congestive heart failure, or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated as 100 percent disabling.  38 C.F.R. § 4.104, DC 7005 (2014).

The relevant evidence of record reveals that in November 2010, the Veteran submitted a claim for service connection for CAD, claimed as ischemic heart disease secondary to herbicide exposure.  

The Veteran underwent a VA examination in March 2011.  He was diagnosed with CAD and the examiner noted the Veteran required continuous medication.  The lowest level of activity at which the Veteran reported symptoms of dyspnea, fatigue, angina, and dizziness was at a workload of greater than 5 METs but not greater than 7 METs.  The Veteran did not have congestive heart failure.  

In April 2011, the Veteran was granted service connection for CAD on a presumptive basis as secondary to herbicide exposure.  His CAD was evaluated as 30 percent and an effective date of August 31, 2010, was assigned, which was the date of the recent law change that added ischemic heart disease to the list of presumptive disabilities.  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  

A May 2011 private treatment record noted the Veteran achieved 7.1 METS and his ejection fraction was 61 percent.  A subsequent May 2011 private treatment record also noted the Veteran had an ejection fraction of 61 percent.  

The Veteran underwent another VA examination in June 2012.  The examiner confirmed the diagnosis of CAD and noted the Veteran had a stress test in May 2011 and was sent to have a stent that same month.  The Veteran was using nitroglycerine 3 to 4 times a week and had angina 3 times a week.  The Veteran had 7 stents and three heart attacks.  The Veteran did not have congestive heart failure and the lowest level of activity at which the Veteran reported symptoms of dyspnea, fatigue, angina, and syncope was at a workload of greater than 3 METs but not greater than 5 METs.  His ejection fraction was 61 percent from a May 2011 test.  

Upon review of the record, the Board finds that the assignment of a rating greater than 30 percent is not warranted prior to June 22, 2012.  In light of the forgoing, the Board finds that no evidence exists that could be construed to award a rating in excess of 30 percent prior to that date.  Specifically, there is no medical evidence showing an objective measurement of METs greater than 3 and less than 5, ejection fraction of 30 to 50 percent, or that the Veteran has ever had more than one episode of acute congestive heart failure in the past year prior to June 22, 2012.  Moreover, although the Veteran claims he is entitled to an effective date of May 2011, medical records from May 2011 noted the Veteran had achieved 7.1 METs and his ejection fraction was 61 percent, findings that do not warrant a 60 percent rating.  Essentially, when looking at the evidence, the earliest date where a rating in excess of 30 percent can be factually ascertainable is June 22, 2012.  

The Board is sympathetic to the Veteran's argument that his disability should be evaluated at 60 percent earlier, specifically in May 2011.  Unfortunately, because the record is devoid of evidence that the Veteran warrants a rating of 60 percent prior to June 22, 2012, there is simply no basis upon which to assign a 60 percent rating prior to June 22, 2012.  In this case, while the Veteran is certainly competent to report the symptomatology that he experiences, the assignment of the 60 percent rating is based upon the results of specific medical testing.  As such, the medical evidence in this case is more probative than the Veteran's assertions with regard to symptomatology when determining when the disability rating should have been increased from 30 percent to 60 percent.

In arriving at its decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as there is not an approximate balance of evidence, that rule is not applicable in this case.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date prior to June 22, 2012, for the assignment of a 60 percent rating for coronary artery disease is denied.


REMAND

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Prior to June 22, 2012, the Veteran was service connected for CAD at 30 percent.  The Veteran first filed a claim for TDIU received on June 16, 2011.  He nevertheless is not precluded from obtaining an earlier effective date up to one year prior to June 16, 2011, if it is shown he was entitled to this benefit within that immediately preceding year.  See 38 C.F.R. § 3.400(o)(2).  The Veteran first made schedular criteria for a TDIU on June 22, 2012, which is the effective date the RO assigned.  See 38 C.F.R. § 4.16(a).  Thus, the only possible avenue for him to have an effective date prior to June 22, 2012, would be to establish his entitlement to a TDIU on an extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b).

The medical evidence dated prior to June 22, 2012, demonstrates that the March 2011 VA examiner opined that the Veteran's ischemic heart disease impacted his ability to work, noting the Veteran retired in 2005 and his daily activities were limited by angina, fatigue, dyspnea, and dizziness on mild to moderate exertion.  The Veteran has reported that he is totally unemployable due to his heart condition.   

The provisions of 38 C.F.R. § 4.16(b) require that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  Id. 

In light of the foregoing, the issue of entitlement to an effective date earlier than June 22, 2012, for a TDIU, to include on an extra-schedular basis, is referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the Director of the Compensation and Pension Service for extra-schedular consideration of a TDIU prior to June 22, 2012, pursuant to the provisions of 38 C.F.R. § 4.16(b).  The RO should include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors bearing on the issue.

2. After the above is completed, readjudicate the Veteran's claim of entitlement to an effective date earlier than June 22, 2012, for a TDIU, to include on an extra-schedular basis.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


